DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-5, 14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/22.
Claims 6-13 and 14 are examined below.



Claim Objections
Claim 15 is objected to.  Claim 15 recites limitations to a saddle strip cover which is not positively claimed.  The applicant should note that only a planar flashing unit is claimed and examined.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “the planar material”, “the planar surface”, “the top end of the first edge”, “the bottom end of the first edge” and “the bottom of the first edge” lack antecedent basis.
Also, the limitation of “downward” and “toward” regarding the third edge is not clear as to what shapes these are.  The claim also lists four edges but is confusing as to where each edge is with respect to the other.  For example, the first edge appears as an actual side, not an edge and the third edge extends toward and downward to the bottom of the first edge but a bottom of the edge (as seen in the applicants figures) is not clear.  The fourth edge being shorter than first and third, and parallel with the second and “bridging” the bottom of the third to the bottom of the first is not clear from the claims or the specification.
The claims will be examined as best understood.  Claims 7-13 and 15 are rejected for depending from claim 6.

Regarding claims 12 and 13, “the internally facing side” and “the overlaying wall” lack antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9, 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,332,117 to Quinnell.
Regarding claim 6, as best understood, Quinnell discloses a flashing with four edges, rib, clip formed off the fourth edge (see below marked figure), the clip being inherently pivotable (as material flexes).

    PNG
    media_image1.png
    343
    548
    media_image1.png
    Greyscale


Regarding claims 9 and 10, as best understood, the rib tapers down (see fig. 1: tapering from left to right sides).
Regarding claims 12 and 13, as best understood, snap pin recess is disclosed (about and/or under 7).
Regarding claim 15, the applicant should note that a saddle strip is not positively claimed.  The flashing of Quinnell is inherently capable of use with a saddle strip.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Patent No. 4,332,117 to Quinnell.
	Regarding claims 7 and 8, the flashing is used in conjunction with adjacent flashing (figs. 2 and 4) but not specifically as left and right over a valley.  It would have been obvious to one in the art to use the flashing in such a manner as a mere design choice because flashing is used throughout the roof and would depend upon the particular roof to be covered.
Regarding claim 11, a single opening (14) is disclosed, not a pair.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Quinnell by adding an aligned second opening in order to provide more fasteners to better secure the flashing.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633